UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
HAKEEM SULTAANA,                                      :       CASE NO. 1:18CV67
                                                      :
         Plaintiff,                                   :
                                                      :
vs.                                                   :       ORDER
                                                      :
ERIKA CUNLIFFE, et al.,                               :
                                                      :
         Defendants.                                  :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         Pro se Plaintiff Hakeem Sultaana has filed a “Renewed Motion for Relief from Judgment”

under Fed. R. Civ. P. 60(b)(3). (Doc. No. 49.) This motion is denied for lack of jurisdiction.

         Additionally, the Plaintiff is permanently enjoined from filing any further post-judgment

motions in this case. The Plaintiff has received notice that the filing of a notice of appeal with the

Sixth Circuit Court of Appeals takes away this Court’s jurisdiction to act in the case. Further, the

Sixth Circuit has now issued its mandate order affirming the Court’s judgment dismissing his

action. (Doc. No. 48.) Accordingly, this case is closed, and the Plaintiff’s filing of any additional

post-judgment motions in this Court seeking relief from judgment constitutes vexatious conduct

which this Court is authorized to enjoin. See, e.g., Filipas v. Lemons, 835 F.2d 1145 (6th Cir.

1987); Wrenn v. Vanderbilt University Hosp., Nos. 94-5453, 94-5593, 1995 WL 111480 (6th Cir.

Mar. 15, 1995).
Case No. 1:18CV67
Gwin, J.

        Accordingly, the Clerk is directed to return, unfiled, any further motions the Plaintiff

submits in this case for filing. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an

appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.




Dated: March 26, 2019                                 s/  James S. Gwin
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE




                                                -2-
